Per Curiam:
Judgment and order unanimously reversed upon the law, with thirty dollars costs to appellant, and judgment directed for the defendant dismissing plaintiff’s complaint, with appropriate costs in the court below.
The paper which the parties signed was a full and complete contract. The fact that it provided that a more formal paper should be executed the following day did not make it any less binding and effective. (See Roberts v. Hoberg, 212 App. Div. 595.) It could have been enforced by either party. There was no proof to show that the agreement made by the parties was to be enforcible only when the more formal paper should have been executed. Concededly, the defendant did not refuse to carry out the terms of that paper, and, therefore, the plaintiff cannot recover the deposit she has paid.
Present: Cropsey, Lazansky and MacCrate, JJ,